Citation Nr: 1016704	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-26 603	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an effective date earlier than October 23, 
2003, for the grant of service connection for right ear 
hearing loss.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from March 1981 to August 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  An original claim for service connection for hearing loss 
was filed in December 1993 and denied by the RO in a May 1995 
rating decision.  This decision was not appealed.

2.  A subsequent claim for service connection for hearing 
loss was denied by the RO in August 2002 and not appealed.

3.  On October 23, 2003, the RO received the Veteran's 
informal application to reopen his claim for entitlement to 
service connection for hearing loss.  

4.  In January 2005, the RO granted service connection for 
right ear hearing loss.  It was held that there was new and 
material evidence, and that there was a basis for allowance 
of the claim.  An effective date of December 23, 2003 was 
assigned.  

5.  In an April 2007, decision the RO assigned an earlier 
effective date of October 23, 2003, the date of the Veteran's 
reopened claim.  The Veteran disagreed with the effective 
date.  

CONCLUSIONS OF LAW

1.  The May 1995 and August 2002 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The criteria for an effective date earlier than October 
23, 2003, for the grant of service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(q)(ii) 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations Earlier Effective Dates 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2009).

This case, however, is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for right ear hearing loss on the 
basis of new and material evidence received after a prior 
final denial, the effective date would be the latter of the 
date of the reopened claim or the date entitlement arose.  38 
C.F.R. § 3.400(q)(1)(ii), (r) (2009).  Service connection was 
ultimately granted based on the Veteran's specific request to 
reopen his claim received on October 23, 2003.  

Upon careful review of the pertinent evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than October 23, 2003.  The reasons 
follow.

Factual Background and Analysis

The Veteran's original claim for service connection for 
hearing loss was denied by the RO in May 1995, and again in 
August 2002.  The Veteran was notified of the denials, but 
did not thereafter state or imply an intent to appeal the 
decisions.  These decisions are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

The Veteran filed his most recent claim to reopen on October 
23, 2003.  In January 2005, the RO granted service connection 
for right ear hearing loss, concluding that new and material 
evidence had been submitted and that there was a basis for 
allowance.  A noncompensable evaluation was assigned, 
effective December 23, 2003.  In April 2007, the RO assigned 
an earlier effective date of October 23, 2003, the date of 
the Veteran's reopened claim.  He disagreed with the 
effective date.  

The Veteran apparently now contends that that the effective 
date for service connection for his right ear hearing loss 
should date back to 1993, when he filed his original claim 
for service connection.  He appears to argue that he has had 
an active appeal on this issue and thus should receive 
compensation from that point.  

Applying the relevant law and regulations cited above to the 
facts of this case, the Board finds that because the May 1995 
and August 2002 denials are final decisions, the claims upon 
which those decisions were based cannot serve as the basis 
for assignment of an effective date for a subsequent award of 
service connection.  Since the currently assigned effective 
date of October 23, 2003, represents the date the RO received 
notice of the Veteran's most recent intent to reopen his 
hearing loss claim, following the prior final denial of that 
claim, there simply is no legal authority to assign an 
earlier effective date, (as indicated above, the effective 
date of a reopened claim is the date of the claim or the date 
entitlement arose, whichever is later).  See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2009).  

With all due respect for the Veteran's belief in the validity 
of his claim, the Board is constrained by the law and 
regulations described above governing the establishment of 
effective dates for the award of compensation.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).

As the preponderance of the evidence weighs against the 
claim, the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by a letter sent to the Veteran in 
November 2003.  The Veteran also received a letter dated in 
May 2008 regarding effective dates.  Notwithstanding the 
belated notice regarding effective dates, the Board 
determines that the Veteran was not prejudiced in this regard 
as his claim was readjudicated in the August 2008 Statement 
of the Case. 

In any event, if any deficiency is present, the Court has 
held that a Veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  The Board therefore finds that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
this claim.

ORDER

An effective date prior to October 23, 2003, for the grant of 
service connection for right ear hearing loss is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


